—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 13, 1996, convicting defendant following a nonjury trial of the crime of burglary in the third degree.
Defendant, having waived his right to a jury trial and stipu*820lated to certain facts, was found guilty of the crime of burglary in the third degree. Sentenced to a prison term of 2 to 6 years, defendant appeals. We reject defendant’s contention that, because others with more extensive criminal histories have received more lenient sentences, his sentence is harsh and excessive. Defendant was previously convicted of the crime of burglary in the third degree and committed the instant offense one month following his release on parole. Considering this, as well as defendant’s failure to present any evidence of extraordinary circumstances warranting a downward modification of his sentence, we conclude that the sentence imposed by County Court was neither harsh nor excessive (see, People v Hollenbeck, 234 AD2d 824, lv denied 89 NY2d 986).
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.